Citation Nr: 1722151	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  16-19 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left leg disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of gonorrhea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1959 to May 1961.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision by the San Juan, Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO).  

An October 2016 supplemental statement of the case (SSOC) implicitly reopened the claim of service connection for a left leg disability by considering it on the merits.  Nonetheless, the Board is required to consider whether new and material evidence has been received to reopen the claims to establish its jurisdiction to review the merits of the previously denied claims.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for a left leg disability on de novo review is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed December 2001 rating decision declined to reopen a claim of service connection for a left leg disability (residuals of an injury) which had been previously denied on the basis that such disability was not shown..

2.  Evidence received since December 2001 shows that the Veteran has a left leg disability; relates to an unestablished fact necessary to substantiate the claim of service connection for a left leg disability; and raises a reasonable possibility of a substantiating such claim.

3.  An unappealed December 2001 rating decision declined to reopen a claim of service connection for gonorrhea, that had been previously denied  on the basis that such disability was not shown.  

4.  Nothing added to the record since December 2001 shows or suggests that the Veteran has a current disability that is a residual of gonorrhea in service.


CONCLUSIONS OF LAW

1.  New and material evidence since April 1999 has been received, and the claim of service connection for a left leg disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  New and material evidence has not been received, and the claim of service connection for residuals of gonorrhea may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The, VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).  The VA's duty to notify was satisfied by a notice letter in June 2014.  See Scott v. McDonald, F.3d 1375 (Fed. Cir. 2015).

Regarding a left leg disability, inasmuch as the decision below grants that portion of the claim that is being addressed (reopens the claim), no further discussion of the VCAA with respect to that matter is necessary.

Regarding residuals of gonorrhea, the claim was previously denied on the basis that no such disability was shown.  The Veteran was so advised.  He has not submitted any evidence suggesting he has such disability, nor has he identified for VA to secure any evidence suggesting he has/may have such disability.  Notably, in a claim to reopen, the duty to assist by arranging for a VA examination or obtaining a medical opinion attaches only when the previously denied claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  However, a claim on which there is a prior final denial decision may be reopened and reconsidered if new and material evidence is received.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  The Court interpreted the language of 38 C.F.R. § 3.156 (a) as "enabling rather than precluding reopening." See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for a claimed disability, there must be evidence of: (i) a present claimed disability; (ii) incurrence or aggravation of a disease or injury in service; (iii) and a causal relationship between the present disability and the disease or injury in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

In the absence of proof of a present disability there can be no valid claim [of service connection].  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (i) a layperson is competent to identify the medical condition, (e.g., a broken leg, tinnitus), (ii) the layperson is reporting a contemporaneous medical diagnosis, or (iii) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

Competent medical evidence is necessary where the determinative question requires medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

The Veteran's service treatment records include a July 1960 treatment note indicating that a 55 gallon drum of water fell, hitting the lateral aspect of his lower the Veteran's left leg.  There was no pain on weight bearing; there was a minimal bruise with tenderness, but no sign of fracture.  The Veteran was restricted to light duty.  An August 1960 treatment record notes that the Veteran was seen and treated for a purulent penile discharge.  Gonorrhea was diagnosed, and penicillin was prescribed.  In a May 1961 report of medical history the Veteran reported his present health was "good."  He denied having swollen or painful joints, or cramps in his legs, and did indicate that he had a venereal disease.  On May 1961 service separation examination , the Veteran's genitourinary (GU) system and lower extremities were normal on clinical evaluation.  

On April 1975 VA examination the examiner found that there was no objective abnormality of the left leg.  The Veteran's GU system was also found to be normal (negative for abnormality).

A June 1975 rating decision denied service connection for a left leg condition (injury), on the basis that such disability was not shown.  The Veteran was notified of the decision, and of his appellate rights.  He did not appeal it, and it became final. See 38 U.S.C.A. § 7105.  An unappeled April 1999 rating decision declined to reopen the claim of service connection for a left leg disability and denied service connection for [residuals of] gonorrhea, based on a finding that such disability was not shown.  That decision is also final.

Unappealed June 2001 and December 2001 rating decisions continued the denials of service connection for residuals of a left leg injury and gonorrhea, finding that new and material evidence to reopen the claims had not been received.  [The Veteran had provided an authorization for VA to secure a private provider's records, but that provider did not respond to the RO's request for the records.  The Veteran was so advised, and did not respond further.]  The December 2001 rating decision has also become final, and is the last prior final rating decision denying service connection for a left leg disability and gonorrhea. 

In a May 2016 statement the Veteran attributed the development of degenerative condition of the knees to a contusion in service; he felt that gonorrhea he had in service was never cured.  

In a September 2016 letter a private physician indicated that the Veteran was receiving treatment for a left leg disability related to a contusion in service.  

On October 2016 VA examination the examiner stated that there was no lower leg condition or deformity identified during the examination.  He noted that the Veteran had a history of pain and x-ray findings consistent with severe left knee arthritis.  The examiner concluded that the medical record did not show evidence of lingering or chronic lower leg condition.  He opined that the left knee arthritis and right knee replacement secondary to arthritis was at least as likely as not due to the natural progression of aging, and less likely due to the lower extremity injury that caused a bruise.  

In statements received in November 2016 the Veteran's brother in law, sister, and brother indicated that he had injured his leg in, or around, August 1960; they reported that they accompanied the Veteran to a doctor in 1961 after noticing that he was limping.  

As was noted above, because there are prior final denials of the claims of service connection for a left leg disorder (residuals of injury) and for gonorrhea, new and material evidence [received since the December 2001 rating decision]  to reopen the claims is required before they may be considered de novo.  38 U.S.C.A. §§ 5108, 7105.  It is also noteworthy that service connection for bilateral leg varicose veins was separately denied, and such disability is not at issue herein. 

Left Leg

Service connection for a left leg disability was previously denied on the basis that such disability was not shown.  Accordingly, for evidence to relate to an unestablished fact necessary to substantiate the claim, and be new and material, it would have to show that the Veteran has a left leg disability .  Evidence added to the record since 2001 includes a private physician's statement that the Veteran was receiving ongoing treatment for a left leg disability, a VA examination notation that X-rays showed degenerative changes of the left knee (although the provider also indicated that a left leg disability was not found), and lay statements essentially to the effect that the providers were aware that the Veteran has a left leg disability which has caused him to limp.  Such evidence directly addresses the basis for the prior denial of this claim; it pertains to an unestablished fact necessary to substantiate the claim, and considering that the Veteran sustained a left leg injury in service to which the current disability may be attributed , particularly in light of the "low threshold" standard for reopening endorsed by the Court in Shade, raises a reasonably possibility of substantiating the claim.  Accordingly, the Board finds that the evidence received is both new and material and that the claim of service connection for a left leg disability may be reopened.

De novo consideration of the claim is discussed in the remand below.   

Residuals of Gonorrhea

Service connection for [residuals of] gonorrhea was also denied previously on the basis that such disability was not shown.  Accordingly, for evidence to be new and material, warranting reopening of the claim, it must tend to show that the Veteran has disability that is a residual of his gonorrhea in service.  Nothing added to the record shows or suggests that the Veteran has such disability.  While the Veteran has alleged that his gonorrhea in service never healed, he has not, since December 2001, submitted any medical evidence that he has disability that is a residual of gonorrhea in service.  The private provider's records he has submitted do not identify any pathology noted as a residual of gonorrhea in service; the private statements he has submitted do not mention current disability that is a residual of gonorrhea in service; and he himself has not pointed to any specific lay-observable symptoms he now has that may be related to his gonorrhea infection in service.  The diagnosis of a disability that is a residual of gonorrhea is a medical question.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran's assertion that his gonorrhea in service never healed does not identify current pathology or symptoms that would make necessary an examination an examination to ascertain whether current findings could be related to an infection in service. 

Accordingly, the Board finds that he has not presented any evidence that pertains to the threshold unestablished fact necessary to substantiate the claim of service connection for residuals of gonorrhea; that new and material evidence has not been received; and that the claim of service connection for residuals of gonorrhea may not be reopened.  


ORDER

The appeal to reopen a claim for service connection for a left leg disability is granted.

The appeal to reopen a claim for service connection for residuals of gonorrhea is denied.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim of service connection for a left leg disability (residual of an injury in service). 

The Veteran's service treatment records show that in July 1960 he sustained an injury when the lateral aspect of his lower left leg was struck by a 55 gallon water drum.  His private provider has indicated he receives ongoing care for left leg complaints, and X-rays have been interpreted as showing he has left knee degenerative changes.  The reopening of this claim has triggered VA's duty to assist by arranging for an examination to secure a medical opinion.  The AOJ has arranged for an examination in this matter (in October 2016).  However, the Board's review of the opinion offered found it inadequate for rating purposes.  

First of all, the opinion is inconsistent in that on the one hand the examiner indicated that no left leg condition was found, on the other hand, it was noted that the Veteran had a history of left leg pain and that X-rays were consistent with severe arthritis of the left knee.  Furthermore, while the examiner indicated that the arthritis is age-related (and not related to injury in service), the examiner did not include rationale explaining why that is so.  Accordingly, corrective action is necessary.

The case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify all providers of evaluations or treatment he has received for his left leg, and to provide authorizations for VA to secure for the record complete clinical records of the evaluations and treatment from all providers identified.  The AOJ should secure for the record complete clinical records (all outstanding) from the providers identified.

2.. The AOJ should thereafter arrange for the Veteran to be examined by an orthopedist to ascertain the nature and likely etiology of his leg disability.  The entire record must reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should:

(a)  Identify (by diagnosis) each left leg disability found.  

(b)  Identify the likely etiology for each left leg disability entity diagnosed.  Specifically, indicate whether it is at least as likely as not (a 50% or greater probability) that the disability is related to (was incurred in) service, including as due to the contusion injury sustained therein?

(c)  If the left leg disability is deemed to be unrelated to service, the examiner must identify the etiology considered more likely and explain why that is so.

The examiner must include rationale with all opinions, citing to supporting clinical data/medical literature as deemed appropriate. 

3.  The AOJ should then review the record and readjudicate the remaining claim.  If it remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


